Dismissed and Memorandum Opinion filed August 25, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00481-CV
____________
 
IN THE INTEREST OF F.A.H.G., A CHILD
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2010-03649
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this appeal
is from a final decree terminating parental rights signed May 12, 2011.  No
clerk’s record has been filed.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  The clerk has also advised this court that appellant, Lindsay
Grice, filed a pauper’s affidavit on May 27, 2011, and on June 16, 2011, the
trial court denied appellant pauper status for appeal.  Appellant has not
appealed the trial court’s ruling denying his claim of indigence.
On July 27, 2011, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce and McCally.